                  Case 2:19-cv-00530-JAD-EJY Document 24 Filed 12/01/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


        Board of Trustees of the Construction
        Industry and Laborers Health and                DEFAULT JUDGMENT IN A CIVIL CASE
        Welfare Trust, et al.,
                                                        Case Number: 2:19-cv-00530-JAD-EJY
                                Plaintiffs,
                     v.

        Arena Parks Stadium Solutions, Inc.,
                                 Defendant.

         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
         jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried or
         heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that judgment is entered against Defendant Arena Parks Stadium Solutions, Inc., for delinquent
         employee benefit contributions ($5,756), liquidated damages ($1,703), interest ($1,703), audit fees
         ($4,952) and attorney’s fees and costs ($11,432) for a total of $25,546.




           12/1/2020
          ______________________
                                                               DEBRA K. KEMPI
          Date                                                Clerk



                                                               /s/ M. Reyes
                                                              Deputy Clerk
